Citation Nr: 1338190	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  08-36 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded these matters in September 2011, February 2012, May 2012 and December 2012.  After completing the requested actions to the extent possible, the RO continued the denial of each claim as reflected in the October 2013 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's current bilateral hearing loss disability is not related to active military service.

2.  The preponderance of the evidence shows that the Veteran's current tinnitus is not related to active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).  

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

A letter dated in November 2005 satisfied most of the duty to notify provisions prior to the initial adjudication of the claims on appeal.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the November 2005 letter advised the Veteran what information and evidence was needed to substantiate his service connection claims for hearing loss and tinnitus.  The letter informed the Veteran of his and VA's respective duties for obtaining evidence.  The Veteran was informed that he should provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  The notice provided to the Veteran did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claims; however, such error is harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed disabilities.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's active duty service treatment records, VA treatment records, VA examination reports dated in June 2007, September 2011, March 2012 and May 2012, a transcript of the May 2011 Board hearing and lay statements from the Veteran.

The June 2007 VA examination report reveals that the VA examiner did not have a copy of the Veteran's claims file and he did not provide a medical opinion.  The September 2011 VA examiner determined that she could not provide an etiology opinion on the Veteran's bilateral hearing loss and tinnitus as the audio test results were not valid; however, the claims file included a valid audio test that was conducted during the appeal period.  Thus, the June 2007 and September 2011 VA examinations are not adequate for adjudication purposes.  

The Veteran was provided with another VA examination in March 2012.  After reviewing the claims file, obtaining an oral history from the Veteran and evaluating the Veteran's hearing loss and tinnitus, the examiner provided a negative etiology opinion for hearing loss and tinnitus.  The Board observes that as part of the examiner's rationale for her opinion she did not convert the separation examination audio test results from the thresholds from American Standard Associates (ASA) scale to the current International Standards Organization (ISO) standards.  The Board determined that the opinion with respect to the Veteran's bilateral hearing loss may change if the examiner had converted the thresholds.  The Veteran was provided with another VA examination in May 2012.  The examiner reviewed the claims file, obtained an oral history from the Veteran and evaluated the Veteran's hearing.  The examiner also indicated that she converted the thresholds documented in the separation examination from ASA to ISO.  The examiner provided a clear explanation for her etiology opinions with respect to bilateral hearing loss and tinnitus.  Accordingly, the Board concludes that the May 2012 VA examination is adequate for adjudication purposes.  

The Board observes that the Veteran's Reserve and National Guard service treatment records are unavailable.  In a case in which a veteran's service records are unavailable through no fault of his or her own, there is a heightened obligation for VA to assist the veteran in the development of his or her claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to her claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  A review of the claims folder reveals that VA has fulfilled its heightened duty to assist the Veteran.  The RO sent a letter in June 2012 to the Missouri National Guard requesting verification of all periods of service to include active duty and inactive duty for training, a complete copy of all service medical treatment records and a copy of all physical examinations.  The RO received a response in July 2012 that no records were found.  The RO sent a letter in October 2012 informing the Veteran that they were unable to obtain his records from the Missouri National Guard and if he has these records in his possession to send them to the RO.  Thereafter, the Veteran indicated that he was in the Georgia National Guard.  The RO sent a letter to the Georgia State Adjutant General's Office to obtain copies of the Veteran's National Guard personnel and treatment records from 1967 through 1979 and with the U. S. Army Reserves from December 1967 to January 1972.  The RO received a negative response from the Georgia Army National Guard in February 2013.  The RO contacted the Defense Finance and Accounting Service (DFAS) to obtain copies of the Veteran's Leave and Earning Statements/Pay Data while the Veteran was in the U. S. Army Reserves.  The only records that were located were for Leave and Earning Statements from June 1975 to February 1977.  The RO also submitted a request through the Personnel Information Exchange System (PIES) in February 2013 for any Georgia National Guard or U. S. Army Reserve personnel and service treatment records.  The RO received a response that the records are checked out to the Army Review Boards Agency (ARBA) and that they have a ten month window for use of the records.  The RO contacted ARBA and was informed that they do not have a record of the Veteran ever applying for records correction and therefore, they do not have the Veteran's records.  The RO called the Veteran in October 2013 to inform him that they were unable to obtain his complete service treatment and service personnel records from December 1967 to December 1979.  The Veteran informed the RO that he did not have records from that time period in his possession.  The RO made a formal finding of unavailability in October 2013. 

These issues were previously remanded in September 2011 to obtain a VA medical opinion.  The claims file contains a VA examination report dated in September 2011.  The examiner determined that she could not provide an opinion as the test results were invalid.  The Board remanded the claim again in February 2012 to obtain another VA examination and opinion.  The claims file contains a March 2012 VA examination report that addresses the issues raised by the Board in the February 2012 Board remand.  The Board remanded the claims for a third time in May 2012 to attempt to obtain the Veteran's Reserve and/or National Guard service records and to obtain another VA examination as the March 2012 VA examiner did not convert the audiogram results in the September 1967 separation examination from ASA to ISO.  The claims file contains a VA examination and opinion dated in May 2012 that addresses the issues raised in the May 2012 Board remand.  The record also reflects that the RO contacted the Missouri Nation Guard to obtain any personnel and treatment records and it received a negative response.  The issues were remanded for a fourth time in December 2012 to make further attempts to obtain any outstanding National Guard or Reserve records and if any medical records are associated with claims file to obtain a VA opinion.  The RO made further attempts to obtain the Veteran's outstanding service personnel and treatment records and after a thorough search determined that these records were unavailable.  As the Veteran's Reserve and/or National Guard treatment records were not associated with the claims file, he was not provided with another VA opinion.  In light of the foregoing, the Board finds that there has been substantial compliance with the September 2011, February 2012, May 2012 and December 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the record presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II. Criteria and Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military duty.  38 U.S.C.A. § 1110, 1131 (West 2002).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 C.F.R. § 101(24).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Bilateral Hearing Loss

The Veteran filed a service connection claim for hearing loss in October 2005.  The Veteran contends that his hearing loss is related to his active military service.  Specifically, he asserts that his hearing loss tinnitus was caused by exposure to loud noise while driving a mess truck on artillery ranges during active duty service and in the Reserves and/or National Guard.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  Additionally, the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that threshold levels above 20 decibels indicate at least some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 155 (1993) citing MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et al. eds., 1988).  

In assessing the Veteran's service connection claim for hearing loss, the Board must first determine whether the Veteran has a current hearing loss disability under VA regulations.  As noted above, hearing loss disability is determined for VA purposes using the criteria provided under 38 C.F.R. § 3.385.  VA audiology examination reports dated in March 2012 and May 2012 show auditory threshold higher than 40 decibels (dB) in at least one of the required frequencies.  Furthermore, Maryland CNC speech recognition scores were less than 94 percent bilaterally.  The examiners determined that the audio evaluation revealed hearing loss consistent with sensorineural impairment.  Thus, the evidence of record reveals that the Veteran has current bilateral hearing loss disability.

The Veteran contends that he injured his ears in military service due to loud noise exposure as a cook.  He explained that he drove a mess truck in support of an artillery unit and he would deliver food to those on the artillery range.  The Board observes that the Veteran's service personnel record indicates that his military occupational specialty (MOS) during service was cook.  In a case where a veteran is seeking service connection for any disability, due consideration must be given to the places, types, and circumstances of the veteran's service.  38 U.S.C.A. § 1154(a).  The Board finds it likely that the Veteran in the course of his duties as a cook that he may have delivered food to the artillery range during training exercises and as a result he was exposed to some loud noise.  Therefore, loud noise exposure is consistent with the conditions of the Veteran's active military service.  Accordingly, the Board finds that the Veteran's history of in-service acoustic trauma is credible.  

Nonetheless, injury during service does not, by itself, warrant service connection.  Rather, there must be competent evidence that the Veteran has a current disability that was incurred in service.  38 C.F.R. § 3.303.  The Veteran's service treatment records do not reveal that the Veteran had any complaint or finding of hearing loss during active military service.  The September 1967 separation examination shows that the Veteran's ears were evaluated as normal and his hearing was within normal limits in both ears.  See Hensley, 5 Vet. App. at 155 and May 2012 VA examination.  Furthermore, the Veteran denied currently having or that he ever had hearing loss in the September 1967 Report of Medical History form.  There is also no treatment records in the claims file that show the Veteran complained of or sought treatment for hearing loss during Reserve and/or National Guard service.  Thus, there is no contemporaneous evidence of hearing loss during service.  

The Veteran has consistently asserted that his bilateral hearing loss began after active duty military service.  See VA examination reported dated in June 2007 and May 2013, Hearing Transcript at 5.  The Veteran asserted in the March 2012 VA examination that he noticed a gradual decrease in hearing since his time in the National Guard and/or Reserves.  The Veteran is competent to present evidence of difficulty hearing and the onset of such problems.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  

Sensorineural hearing loss s is recognized as a chronic disease under section 3.309(a) as an organic disease of the nervous system.  However, the Veteran's service treatment records do not document a diagnosis of sensorineural hearing loss during active military service.  Unfortunately, the Veteran's Reserve and/or National Guard treatment records are unavailable; therefore, there is no medical documentation of any hearing loss during his Reserve and/or National Guard service.  The Federal Circuit held in Walker that section 3.303(b) only applies to a chronic disease as listed under section 3.309(a) that was shown in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. Feb. 21, 2013).  Thus, the Veteran may not establish continuity of symptomatology in lieu of medical nexus with respect to his sensorineural hearing loss.  

Furthermore, the Board finds that the Veteran's lay statements of hearing loss in service to include any time during his service in the Reserves and/or National Guard with a continuity of symptoms since service are not credible.  In this regard, the Veteran's statements documented in the March 2012 VA examination are inconsistent with the other evidence of record.  

As an initial matter, the Veteran's lay assertions of continuity of symptomatology since military service are entirely uncorroborated by any objective evidence of record.  Specifically, the record does not contain contemporaneous medical evidence, which reflects in-service complaints of bilateral hearing loss.  But see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (the Board cannot determine that lay evidence of onset in service lacks credibility merely because it is unaccompanied by contemporaneous service medical evidence).  In addition, other statements made by the Veteran contradict the statements made during the March 2012 VA examination.  In this regard, the Veteran stated that that he had bilateral progressive hearing loss of gradual onset four or five years ago in the June 2007 VA examination.  The Veteran also reported in the May 2012 VA examination that he did not notice hearing difficulties until six or seven years ago (i.e., around 2005-2006).  Based on the foregoing, the Veteran's own lay statements are inconsistent with his statement that he had hearing loss in service with a continuity of symptoms since service.

In light of the Veteran's inconsistent statements and the long evidentiary gap with no claim for compensation, the Board can find no plausible reason to afford any probative value to the Veteran's lay assertions that his hearing loss began during Reserve and/or National Guard service with a continuity of symptoms since that time.  

In this case, the threshold question is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current hearing loss disability and his active military service.  In this regard, the claims file contains a VA examination dated in May 2012.  The examiner determined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  She explained that the Veteran's hearing was well within normal limits bilaterally in his separation physical in September 1967, by the then current ASA standards, as well as, by the current ISO standards.  She noted that the thresholds were well within normal limits bilaterally, with the least sensitive thresholds being 20 dB, noted bilaterally at 500 Hz.  The examiner observed that no audiometric testing was conducted in his induction examination in November 1966 and the "normal" whispered voice tests recorded in that exam are not considered valid measurements of audiometric sensitivity.  However, she noted that the Veteran reported during the VA examination that he did not notice hearing difficulties until six or seven years ago and that the Veteran testified at a May 2011 Board hearing that he did not notice hearing difficulties until after active duty.  Therefore, the examiner concluded that it is less likely as not that there was a significant decrease in hearing during the Veteran's service.  She also noted that the Veteran's 22 year civilian occupation as a carpenter exposed him to hazardous noise with no use of ear protection until around 1987 or 1988.  The Board concludes that this opinion is probative and persuasive as the examiner reviewed the Veteran's claims file including his service treatment records and provided a clear rationale based on the evidence of record and medical expertise.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The Veteran contends that his bilateral hearing loss is related to military service.  The Board notes that, although under certain circumstances lay evidence can serve to support a claim for service connection, lay assertions regarding medical matters have no probative value when a lay person is not competent to offer such medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds that in this case, an opinion on whether the Veteran's current sensorineural hearing loss is related to noise exposure during military service requires special medical knowledge.  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between the Veteran's current hearing loss disability and exposure to loud noise during military service.  

As the probative evidence of record does not establish a relationship between the Veteran's current hearing loss and active military service, the Board finds that the preponderance of the evidence weighs against the claim and service connection for bilateral hearing loss is not warranted.  In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  

Tinnitus

The Veteran filed a service connection claim for tinnitus in October 2005.  The Veteran contends that his tinnitus is related to his active military service.  Specifically, he asserts that his tinnitus was caused by exposure to loud noise while driving a mess truck on artillery ranges during active duty service and in the Reserves and/or National Guard.

The Board finds that the medical evidence of record establishes that the Veteran currently has tinnitus.  In this regard, a May 2012 VA examination report shows that the Veteran had reported recurrent tinnitus.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a veteran is competent to testify as to the presence of tinnitus); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the Board finds him to be credible in this regard.

The Veteran contends that he injured his ears during military service due to loud noise driving a mess truck to the artillery ranges.  As discussed above, the Board finds that loud noise exposure would be consistent with the Veteran's service.  Accordingly, the Board finds that the Veteran's history of exposure to loud noise is credible.  

However, injury during service does not, by itself, warrant service connection.  Rather, there must be competent evidence that the Veteran has a current disability that was incurred in service.  38 C.F.R. § 3.303.  The Veteran's service treatment records show that the Veteran did not complain of or receive treatment tinnitus during active military service.  The September 1967 separation examination shows that the Veteran's ears were evaluated as normal.  There was no documentation of any complaints of tinnitus in the September 1967 separation examination or the September 1967 Report of Medical History form.  Unfortunately, the Veteran's Reserve and/or National Guard service records are unavailable and there are no treatment records at that time which indicate the Veteran complained of or sought treatment for symptoms of tinnitus during his Reserve and/or National Guard service.  Thus, there is no contemporaneous evidence of tinnitus during active military service.  

The Veteran asserts that his tinnitus began while he was in the Reserve and/or National Guard.  See May 2011 Hearing Transcript at 7 and March 2012 VA examination and May 2012 VA examination reports.  Regarding the Veteran's assertion of continuity of symptomatology since active military service, the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in section 3.303(b) restricts itself to chronic diseases found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  Tinnitus is not listed as a chronic disease under section 3.309(a) and therefore, the Veteran may not establish continuity of symptomatology in lieu of medical nexus.

Furthermore, the Board finds that the lay assertions regarding continuity of symptomatology of tinnitus since service are not shown to be credible.  In this regard, the Veteran has provided conflicting statements with respect to the onset of his tinnitus.  Specifically, the Veteran reported in a June 2007 VA examination that his constant progressive ringing in his ears (tinnitus) began five or six years ago.  See March 2007 VA examination.  The Veteran also provided conflicting statements of the onset of his tinnitus during the May 2012 VA examination.  Specifically, the Veteran initially reported that he noticed the onset of constant bilateral tinnitus approximately 10 years ago.  However, later in the examination, the Veteran indicated he noticed the onset of his tinnitus while in the National Guard and then he changed his response a third time explaining that his tinnitus began while he was on active duty in 1966 or 1967.  

With respect to whether the Veteran's tinnitus is related to the Veteran's active military service, the claims file contains a negative medical opinion.  The VA examiner in May 2013, having evaluated the Veteran, reviewed the claims folder and interviewed the Veteran for a complete history, determined it is less likely than not that the Veteran's tinnitus is caused by or a result of military noise exposure.  The examiner explained that the Veteran reported that he did not notice hearing difficulties until six or seven years prior to the examination and that he did not notice the onset of constant bilateral tinnitus until 10 years ago.  However, the examiner also noted that the Veteran stated that he noticed the onset of his tinnitus while in the National Guard and then later in the examination stated that he thinks his tinnitus started while he was on active duty in 1966 to 1967.  The examiner explained that the variability in his answers regarding onset of tinnitus and his 22 year civilian occupation as a carpenter exposing him to hazardous noise tends to confound the determination of the etiology and cause of his complaint of tinnitus.  Accordingly, the Board finds this evidence to be highly probative as the VA examiner provided a clear rationale for her opinion based on the Veteran's lay statements, physical examination and review of the claims file.  See Nieves- Rodriguez, 22 Vet. App. at 304.

The Board notes that although a March 2012 VA examiner determined that it is less likely than not that the Veteran's tinnitus was caused by military noise exposure.  The examiner explained that it was her opinion that the Veteran's tinnitus began while around artillery, but not necessarily while on active duty.  She noted that at least two previous history reports stated that his tinnitus began while in the National Guard and after separation from active duty service in 1967.  Thus, it appears that the examiner is stating that the Veteran's tinnitus is related to noise exposure while in the National Guard.  This opinion is of low probative value as to whether the Veteran's tinnitus is related to active military service to include any ACDUTRA or INACDUTRA during his service in the Reserves and/or National Guard as the examiner appears to rely on the lay statements from the Veteran that the Board has determined are not credible.  Thus, to the extent that the examiner relied on a history of tinnitus symptoms while in the Reserves and/or National Guard and a continuity of tinnitus symptoms since that time, which the Board does not find credible, the Board ascribes no probative value to that opinion.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (held that reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion).  Based on the foregoing, the Board concludes that the March 2012 VA opinion is of low probative value with respect to whether the Veteran's current tinnitus is related to active military service.

The Veteran contends that his tinnitus is related to military service.  The Board notes that lay evidence can serve to support a claim for service connection.  However, in this case, the Board finds that lay assertions regarding the Veteran's tinnitus is related to an injury or disease in service has no probative value as it requires special medical knowledge.  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between the Veteran's current tinnitus and exposure to loud noise during military service.  

Based on the foregoing, the Board finds that the record does not contain any competent medical, or competent and credible lay, evidence linking the Veteran's current tinnitus to military service.  Thus, the preponderance of the evidence is against a finding that the Veteran has tinnitus related to service or any incident thereof.  Accordingly, entitlement to service connection for tinnitus is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


